Van Voorhis, J.
(concurring in result). The decision of this appeal does not determine, as it seems to me, that it is not negligent as matter of law for a pedestrian, before crossing a street upon a crosswalk, to fail to look, or to look and fail to see a vehicle approaching in plain sight, in the absence of signal lights or some other form of traffic control; nor does this case in my mind in any other respect weaken the definite requirements defined in Knapp v. Barrett (216 N. Y. 226). Plaintiff herein did not look in any sense of the word to his left before crossing Fordham Road. I concur in the result upon the ground that a question for the jury has been presented concerning whether, if plaintiff had looked and seen the approaching vehicle, he would have been guilty of contributory negligence in acting on the assumption, in starting across the street, that the driver of the automobile would bring the vehicle to a stop in obedience to the traffic control signal (cf. Crombie v. O’Brien, 178 App. Div. 807, 808).
Cohn and Callahan, JJ., concur with Peck, P. J.; Van Voorhis, J., concurs in the result in an opinion in which Dore, J., concurs.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Settle order on notice.